          Case 3:21-cv-00382-HEH Document 1 Filed 04/28/21 Page 1 of 6 PageID# 1

                                                                                                              P                  I
Pro Se 1 (Rev, 12/16) Complaiiil for a Civil Case
                                                                                                                b
                                                                                                                         APR z b m
                                         United States District Court                                             CLERK. U.S. DISTRICT COURT
                                                                                                                      ALEXANDRIA. VIRGINIA
                                                                        for the

                                                          Eastern District of Virginia

                                                              Alexandria Division



                                                                                  CaseNo.       I
                                                                                              (to be filled in by the Clerk's Office)
                    Raifle Aiondo Demetrius

                               PlaiiUi(f(s)
(Write the full name ofeach plaintiff who is filing this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,                    Jury Trial: (check one) |3 Ycs D No
please write "see attached" in the space and attach an additional
page with the full list ofnames.)
                                   -V-




         Virginia Employment Commission, et al.
                             Defendant(s)
(Write the full name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotft in the space above, plea.se
whte ".see attached" in the space and attach an additional page
with the full list ofnames.)



                                                    COMPLAINT FOR A CIVIL CASE


I.        The Parties to This Complaint
          A.          The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.

                                 Name                                 Raifle A. Demetrius
                                 Street Address                       415 L St. NW Apt 232, Washington, DC 20001
                                 City and County                      Washington
                                 State and Zip Code                   District of Columbia, 20001
                                 Telephone Number                     240-586-4852

                                 E-mail Address                       rd 1634a@amcrican.edu


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (ifknown). Attach additional pages if needed.

                                                                                                                                        Page I of 5
          Case 3:21-cv-00382-HEH Document 1 Filed 04/28/21 Page 2 of 6 PageID# 2



Pro Sc 1 (Rev. 12/16)Complaint for a Civil Ca.sc


                     Defendant No. I

                                Name                       Virginia Employement Commission
                                Job or Title (ifknown)
                                Street Address             6606 West Broad Street

                                City and County            Richmond, Chesterfield County
                                State and Zip Code         Virginia, 23230
                                Telephone Number           1-866-832-2363

                                E-mail Address (ifknown)   customerservice(%vec.virginia.gov


                     Defendant No. 2

                                Name

                                Job or Title (ifknown)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No. 3

                                Name

                                Job or Title (ifknown)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No.4

                                Name

                                Job or Title (ifknown)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)




                                                                                               Page 2 of 5
          Case 3:21-cv-00382-HEH Document 1 Filed 04/28/21 Page 3 of 6 PageID# 3



Pro Se 1 (Rev. 12/16)Complaint for a Civil Case


          Basis for Jurisdiction


          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship ofthe
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332,a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity ofcitizenship case, no defendant may be a citizen ofthe same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                 13 Federal question                              CH Diversity of citizenship

          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.

                      U.S. Const, amend. XIV,§ 1
                      28 U.S.C. § 1331




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.        The Plaintiff(s)

                               a.         If the plaintiff is an individual
                                          The plaintiff, (name)                                                ,is a citizen ofthe
                                          State of(name)


                               b.         If the plaintiff is a corporation
                                          The plaintiff, (name) Virginia Unemployment Commission               ,is incorporated
                                          under the laws ofthe State of(name)     Virginia
                                          and has its principal place of business in the State of(name)
                                            Virginia


                               (Ifmore than one plaintiffis named in the complaint, attach an additional page providing the
                               same informationfor each additional plaintiff)

                    2.         The Defendant(s)

                               a.         If the defendant is an individual

                                          The defendant, (name)      Raifle A. Demetrius                       ,is a citizen of
                                          the State of(name)      District of Columbia                    . Or is a citizen of
                                          (foreign nation)



                                                                                                                          Page 3 of 5
          Case 3:21-cv-00382-HEH Document 1 Filed 04/28/21 Page 4 of 6 PageID# 4



Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                           If the defendant is a corporation
                                           The defendant, (name)                                       ,is incorporated under
                                           the laws of the State of(name)                                        ,and has its
                                           principal place of business in the State of(name)
                                           Or is incorporated under the laws of(foreign nation)
                                           and has its principal place of business in (name)

                                (Ifmore than one defendant is named in the complaint, attach an additional page providing the
                                same informationfor each additional defendant.)

                                The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):




          Statement of Claim

          Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
          The claimant, Raifle A. Demetrius, filed an initial claim for PUA in January of 2021. The Virginia
          Unemployment Commission approved the claim and mailed a monetary valuation determination February of
          2021. The claimant filed 15 weeks of weekly certifications and received $0 in payments. The claimant spok to a
          represenative in the Norfolk office and was told that his claim has been denied and he must file in The District of
          Columbia despite his work history being from Virginia. The District of Columbia unemployment office stated
          this recommendation was made in error. The elaimant called every physical Virginia Unemployment
          Commission office, many contact phone numbers, faxes, emails, and letters mailed and to-date has received no
          contact. Virginia Unemployment Commission has failed to provide claimant the due process of being heard. The
          claimant has attempted many avenues ofcontact without getting any resolution or response at all, nor due
          process of claim for benefits. At present, April 23, 2021,the claimant remains unpaid without any due process of
          claim for benefits.


rv.       Relief


          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.



                                                                                                                      Page 4 of 5
          Case 3:21-cv-00382-HEH Document 1 Filed 04/28/21 Page 5 of 6 PageID# 5



Pro Se 1 (Rev. 12/16)Complaint for a Civil Case


          $7,620 in back pay
          $42,380 in punative damages




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint:(1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation;(2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4)the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date ofsigning:              04/26/2021



                     Signature of Plaintiff
                     Printed Name of Plaintiff      RaifleA. em'etrius


          B.         For Attorneys


                     Date ofsigning:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number

                     Name of Law Firm

                     Street Address

                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page 5 of 5
         Case 3:21-cv-00382-HEH Document 1 Filed 04/28/21 Page 6 of 6 PageID# 6
                                                                                        n
                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF VIRIGINIA
                                                                                              2 8 2021
                                              Alexandria  DIVISION




                Raifle Alondo Demetrius
                                   Plaintiff(s),

                    V.

                                                                  Civil Action Number:L2ilcv5l3
       Virginia Unemployment Commission
                            Defendant(s).


                                LOCAL RULE 83.1(M)CERTIFICATION


I declare under penalty of perjury that:

No attorney has prepared, or assisted in the preparation of i^otuplfrz/Vif -fer- a        Csk^^
                                                                        (Title of Document)

       Raifle A. Demetrius
Name ofP/'o Se Party (Prbif or Type)


Signature of^JgctS^Party

Executed on: Wl/ 2-^./                  ("Date^
                                                             OR




The following attorney(s) prepared or assisted me in preparation of.
                                                                         (Title of Document)

(Name of Attorney)


(Address of Attorney)


(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document


(Name ofPro Se Party (Print or Type)


Signature of Pro Se Party

Executed on:                            _(Date)
